Exhibit 99.1 ROTH 20th Annual Growth Stock Conference February 20, 2008 Tim Conley, CFO Safe Harbor Statement This presentation and the accompanying speaker’s remarks may contain forward-looking statements made in reliance on the Safe Harbor provisions of the PrivateSecurities Litigation Reform Act of 1995.These factors are described in the SafeHarbor statement below. Except for the historical information contained herein, the matters discussed in thispresentation may constitute forward-looking statements that involve risks anduncertainties which could cause actual results to differ materially from thoseprojected, particularly with respect to the future growth of Tumbleweed’s business.Insome cases, forward-looking statements can be identified by terminology such as“may,” “will,” “should,” “potential,” “continue,” “expects,” “anticipates,” “intends,”“plans,” “believes,” “estimates,” etc. For further cautions about the risks of investing in Tumbleweed, we refer you to thedocuments Tumbleweed files from time to time with the SEC, particularlyTumbleweed's Form 10-K filed March 14, 2007 and Form 10-Q filed November 9,2007. We assume no obligation to correct or update information contained in thispresentation. Our
